 DAYTON TYPOGRAPHICAL UNION NO. 57383Dayton Typoghaphical UnionNo. 57, International Ty-pographicalUnion, AFL-CIOandDayton Newspa-pers,Inc. and DaytonLocal 275,Lithographers andPhotoengravers InternationalUnion, AFL-CIO andDaytonNewspapersAdvertisingWorkersIndependentUnion. Case 9-CD-247April 17, 1972DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING,JENKINS,AND KENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed by Dayton Newspapers, Inc., hereinafterreferred to as the Employer, alleging a violation ofSection 8(b)(4)(ii)(D) by" Dayton Typographical Un-ionNo. 57, International Typographical Union,AFL-CIO, hereinafter referred to as the Typogra-phers. Pursuant to notice, a hearing was held on De-cember 16 and 17, 1971, in Dayton, Ohio, beforeHearing Officer Bruce E. Pence. The Employer, theTypographers, Dayton Local 275, Lithographers andPhotoengravers InternationalUnion,AFL-CIO,hereinafter referred to as the Photoengravers, andDaytonNewspapersAdvertisingWorkersIndependent Union, hereinafter referred to as theIndependent, appeared at the hearing and were af-forded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidencebearing on the issues. Thereafter, the Typographersand the Photoengravers filed briefs with the NationalLabor Relations Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the basis of the briefs and the entire recordin this case, the Board makes the following findings:I.THEBUSINESSOF THE EMPLOYERThe parties stipulated that Dayton Newspapers,Inc., is a State of Ohio corporation with its principalplace of business at Dayton, Ohio, where it is engagedin the business of printing two daily newspapers. Dur-ing the past calendar year, a representative period,Dayton Newspapers, Inc., in its news publishing oper-ation, held membership in and subscribed to The As-sociated Press and The United Press International,which are interstate news services, advertised na-tionally sold products in its publications, and derivedgross revenues from its publishing operations in ex-cess of $200,000. The Employer also purchased andreceived materials and supplies valued in excess of$50,000 directly from locations outside the State ofOhio. We find, accordingly, that the Employer is en-gaged in a business affecting commerce within themeaning of Section 2(6) and(7) of the Act and that itwill effectutate the policies of the Act to assert juris-diction in this proceeding.II.THELABOR ORGANIZATIONSThe parties stipulated, and we find, that the Typog-raphers, the Photoengravers, and the Independent arelabor organizations within the meaning of Section2(5) of the Act.III.THEDISPUTEA. Background and Facts of the DisputeThe Employer prints and publishes two daily news-papers, The Dayton Daily News and The JournalHerald, at Dayton, Ohio. It uses stereotype plateswhich are made by a process of molding and castingmetal and which carry a total page of the newspaperpublication in relief form. Preparation of a curvedstereotype plate, in addition to the molding and cast-ing, requires as its starting point, for the making of thehold, or mat, from which the stereotype plate is to becast, the availability of the total page structure inrelief on a flat body of metal. The composing roomand the photoengraving department each performcertain functions which combine to produce the pagein the flat metal form for entry into the stereotypeprocess.Whether advertising originates at the news-paper or is submitted by a client through an advertis-ing firm, the initial work or layout of an ad isperformed in the composing room, where the employ-ees are represented by the Typographers. The markupman indicates the size and kinds of type. After all ofthe type is set and all of the art work has been accu-mulated for the ad, it is then ready to be assembled,a function called "paste up." When all of the materialisplaced in position, amberlith strips are placed inposition to achieve screening, drop-out, or color to thelayout. The amberlith is cut with an Exacto knife toremove that portion which is outlined on the layout.After the amberlith has been cut out, the "paste up"is ready for the photoengraving department, wherethe employees are represented by the Photoengraversand where a full page negative is made up.The cutting of amberlith for tint laying and thecutting of the masks for color separationare similarsteps. There has been some cutting of amberlith in the196 NLRB No. 51 384DECISIONSOF NATIONAL LABOR RELATIONS BOARDcomposing room, the photoengraving room, and theart department, where the employees are representedby the Independent. Each of the three departmentsperforms approximately 10 hours each week of am-berlith cutting for mask making, or a total of 30 hoursof such work. The work in dispute is the 10 hours ofwork performed in the composing room by the mem-bers of the Typographers.The ad room foreman or the general foreman in thecomposing room makes the determination whetherthe cutting of masks for color separation shall be donein the composing room when the work is simple androutine, or the photoengraving department if it ismore complex, or, finally, the art department if it isstillmore complexor intricate. The main purpose ofamberlith is to make it possible to print in differentcolors and to provide screening.The Employer utilizes both "hot metal" and "cold"typesetting techniques. The "hot metal" technique isthe oldest and is presently used in over 90 percent ofthe news and editorial matter in the newspaper. In1969, the Employer began to change from "hot" to"cold" type, solely for the handling of its advertisingmaterial. Prior to such change, the mask making wasperformed in the photoengraving department and inthe advertising department by the artists, with thework being evenly divided between the two depart-ments.The "hot" typesetting technique required theemployees in the composing room to "lock up" thepage after it had been arranged and set in place. The"cold" type technique requires, in place of metal, the"paste up" technique in which items are arranged ona piece of cardboard and pasted down. In April 1969,the composing room employees were put in charge ofmaking the "paste ups." After the "paste up" is pre-pared,it is sometimes necessary and desirable tomake an amberlith mask to be placed over certainitems on the page.Although the mask making continued to be done inthe photoengraving department and the advertisingdepartment after the "cold" type technique was intro-ducedsometimein thesummerof 1970, mask makingwork was started in the composing room during thenight shift. This practice carried over onto the dayshift for less complicated types of amberlith prepara-tion.Composing room employees made the masksafter they finished the "paste ups." While the makingof masks was never assigned to the composing roomemployees, the Employer became aware that maskmaking was being done in the composing room andhe acquiesced in such assignments.When the employees in the photoengraving depart-ment discovered that masks were being made in thecomposing room they filed a grievance. On July 1,1971, the Photoengravers made its demand on theEmployer for arbitration contending that its contractrequired that its members perform all mask-makingwork. On October 19, 1971, pursuant to an arbitrationhearing involving the Employer and the Photoengrav-ers, the arbitrator awarded to the Photoengravers thework of the making of masks for color separation, andother purposes, negative drop-out work stripping, tintlaying, except for material requiring creative effort orwork of a complicated nature. The Typographers didnot participate in the arbitration proceeding.The Employer notified the Typographers on Octo-ber 26, 1971, that it would comply with the arbitrator'saward and that it would do so effective November 1,1971.On October 27, 1971, the Typographers notifiedthe Employer that it objected to the assignment of anyamberlith or color separation work different fromhow it wasassignedin the past and that it would takeall necessary legal action to prevent it. At a negotiat-ing sessionon October 28, 1971, the president of theTypographers local notified the Employer that, if heput in effect the removal of all of the amberlith workout of the composing room on November 1, theywould go on strike on that date.B. The Work in DisputeThe disputed work involves the assignment of thecutting of amberlith for the purpose of making masksused for color separation, and other purposes, nega-tive drop-out work stripping, tint laying, except formaterial requiring creative effort or work of a compli-cated nature.C. The Contentions of the PartiesThe Typographers contends that for nearly 2 yearsit has been using amberlith for the purpose of makingmasks or flaps to make color breaks or to separatecolor in the ads that come to the "paste up" area inthe normal flow of work; that but for the arbitrationand award the Employer had no intention of changingor disturbing the present alignment of the work; thatthe Employer would prefer to continue to assign themasking work to the three departments, dependentupon the complexity of the work; that members of theTypographers are more than qualified to perform thesimple type of mask or flap making that is required inthe composing room "paste up" department andwhich they have been doing for some time; and thatthe Typographers contract covers all "paste up" workand that the making of masks or flaps for color sep-aration is an integral part of the "paste up" process.The Photoengravers contends that its contract spe-cifically and expressly covers mask making for colorseparations and other purposes as well as tint laying;that there is an arbitration award that holds that thecontract does cover the work in dispute; that the Ty- DAYTON TYPOGRAPHICAL UNION NO. 57385pographers has arrogated to itself the performance ofwork of a type which has been regularly performedover the past years by the Photoengravers and not bycomposing room employees; and that the composingroom, having possession of the "paste up," has pro-ceeded to perform the additional function of amber-lithmasking work instead of following the normalcourse of passing on the completed "paste up" to thephotoengraving department where all of the maskingwork has been traditionally and regularly performedin the past.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violated.The record shows that on October 28, 1971, theattorney representing the Typographers called the at-torney representing the Employer and stated that ifthe Employer did not continue to assign the work indispute to the Typographers after November 1, 1971,as the Employer had indicated it would not do, theywould go out on strike. And, on the same day, thepresident of the Typographers made a similar state-ment to a vice president of the Employer. On the basisof the entire record, we conclude that there is reasona-ble cause to believe that a violation of Section8(b)(4)(D) has occurred and that the dispute is proper-ly before the Board for determination under Section10(k) of the Act.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various relevant factors. TheBoard has held that its determination in a jurisdiction-al dispute is an act of judgment based on commonsenseand experience, reached by balancing those fac-tors involved in a particular case.'1.Certification and collective-bargainingagreementsAlthough both the Typographers and the Photoen-gravers have been recognized and have been partiesto agreements with the Employer dating to a periodprior to the enactment of the Wagner Act, neither ofthese Unions has been certified by the Board. In 1957,the Board certified the Independent as the collective-1 International Associationof Machinists, Lodge No. 1743 (J. AJones Con-structionCompany),135 NLRB 1402.bargaining agent for various clericals, including theemployees in the advertising department. It wouldappear that certification is not a factor which favorsany of the contending unions.The Typographers and Photoengravers, but not theIndependent, have collective-bargaining agreementswith the Employer which attempt to define their workjurisdictions.The Typographers contends that article II, section2 of its contract with the Employer, which was effec-tive at the time of the dispute, covers all work per-formed or "to be done under the terms of thisagreement before the product is sent to the photoen-graving department." It argues that the contract cov-ers all "paste up" work including the making of masksor flaps for color separation, which are scotch-tapedto the "paste up" process covered by article II, section1,of its contract.The Photoengravers contends that article 4, section2, of its contract with the Employer, which is effectivefrom March 19, 1971, to March 23, 1974, providesthat the coverage of the agreement relates to "all partsof the process pertaining to the production of thephotoengraving plates" and this specifically includes:engraving photography; color scanning; strip-ping; printing; etching; finishing; engraving; tintlaying; grouting; blocking; proofing; making ofoffset plates; dot etching; making of masks forcolor separation and other purposes includingdropout on plates or negatives ....It contends further that the relevant provision of itscontract has been unchanged for a number of yearsand was in effect during the period prior to the intro-duction of "cold" typesetting, when all masking for allpurposes was being done exclusively in the photoen-graving department, except to the extent that artisticand creative work was done in the art department.The contract between the Independent and the Em-ployer is effective from February 21, 1969, to Feb-ruary 24, 1972. Article I of the contract covers a unitof clericals and employees of various departments in-cluding the art subdepartment. There is no jurisdic-tion clause in the contract and therefore no languagerelevant to the dispute herein.Itwould appear from the record, which includes afinding by an arbitrator that the making of masks forcolor separation is within the exclusive jurisdiction ofthe Photoengravers, except for that portion done byartists, that the Photoengravers contract which specif-ically includes language pertaining to the "making ofmasks for color separation and other purposes includ-ing drop-out on plates or negatives . . . " favors theassignment of the disputed work to the Photoengrav-ers, in view of the absence of any specific language 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDcovering the disputed work in the Typographers con-tract?2.Company and industry practicesIn 1969, the Employer began to change over from"hot" typesetting to "cold" typesetting on a limitedbasis in advertising material. At the present time,most of the Employer's advertising is done by the"cold" typesetting technique.The record shows that in the past, before the intro-duction of the "cold" typesetting technique at theEmployer's plant, it was the Employer's practice tohave all mask making, except for that which was cre-ative and was performed by the artists, performed inthe photoengraving department. After the introduc-tion of "cold" typesetting, some of the mask makingoccurred in the composing room.Throughout the 1970 period, the Employer expand-ed its "cold" typesetting work and a limited amountof mask making was started in the composing room.The composing room employees had to go to the pho-toengraving department to get the needed amberlith.The dispute herein arose when a "paste up" employeefrom the composing room went to the photoengravingdepartment to get a supply of amberlith in November1970. Thereafter, a grievance was filed by the Pho-toengravers asserting a violation of the "jurisdiction"clause of its contract. Although the Typographers didnot participate in the arbitration hearing, the arbitra-tor issued a decision finding that all masking workwas required by the Photoengravers contract to beperformed by the employees in the photoengravingdepartment. Thereafter, the Employer announcedthat no further masking was to be done in the compos-ing room.There is testimony that some members of the Ty-pographers are performing the disputed work in theimmediate area. Additionally, there is testimony thatmembers of the Typographers are performing the dis-puted work at newspapers in this and other Stateswhere newspapers are converting to "cold" typeset-ting techniques.The Photoengravers presented testimony that, ofthe 12 plants represented by it in the Dayton areawhere masking is done, in all 12 the masking is donein the photoengravers' unit. Also there is testimonythat surveys conducted by the Photoengravers revealthe overwhelming predominance of a pattern of2 The Typographerscites our holdinginLithographers and PhotoengraversInternationalUnion, Local No 24-P (The Beacon Journal Publishing Compa-ny),185 NLRB 464, in which we stated that the Typographers contractgave some colorable right to the disputedworkof cutting the masks used forcolored overlays, rubylithor amberlith.However, we find thatcase easilydistinguishable,since the Board didnot relytherein on the colorable claimof either the Photoengraversor the Typographers contractsbut, rather, as-signed the work to the unrepresented artistswho had performed the work formore than20 yearsmasking work done in the photoengraving depart-ment.The record establishes that, except until recently in1970, allmask making for the Employer was per-formed by the employees in the photoengraving de-partment and that only a few employees are qualifiedto perform the simplest form of mask making in thecomposing room. It would appear that the factor ofaffirmative company practice favors the assignmentof the disputed work to the employees in the photoen-graving department.3.Relative skills, economy, and efficiency ofoperationsThe record reveals that the mask making per-formed by the Typographers in the composing roominvolves the use of amberlith which is cut by an Exac-to knife to the dimension of the color block in the ador to the form of images in order to block out thebackground of the ad so that several colors can bephotographed when the completed "paste up" gets tothe photoengraving department. With the advent of"cold" typesetting, there was some on-the-job trainingof employees by a supervisor in the composing room.It is clear from the record that mask making forcolor separation has been part of the training andfunction of the photoengravers and that it is a part ofthe work that has in the past been done in the pho-toengraving room. The record also reveals that theskills possessed by the photoengravers are acquired asa result of a full apprenticeship program and that theemployees in the photoengraving department arequalified to perform, in addition to the simple skillsrequired in the making of masks in the composingroom, more complicated mask making which has tra-ditionally been performed by the employees in thephotoengraving room, except for the mask makingwhich requires creative ability and which has beentraditionally performed by the artists in the art subde-partment.Although it would appear that some of the compos-ing room employees presently possess the skills toperform the simplest mask making tasks and thatmore such employees are being trained, it is also clearthat the record establishes that the employees in thephotoengraving department possess a higher degreeof skill and that they are qualified to perform the mostcomplicated mask making tasks.Thus, it would appear that the factor of skills favorsthe assignment of all such work to the employees ofthe photoengraving department.Although there are certain advantages in allowingthe composing room to do some of the mask makingwhen edition time approaches, this is offset by theovertime cost which is greater in the composing roomthan in the photoengraving department. However, it DAYTON TYPOGRAPHICAL UNION NO. 57does not appear that the economy or efficiency fac-tors favor either the composing room or the photoen-graving department.4.Gain or loss of employmentThe Typographers contends that the amount ofwork for the photoengravers has and will continue toincrease considerably as a result of the conversion to"cold" typesetting because all "paste ups"must go tothe photoengraving department for the making ofnegatives and plates and then to page makeup in thecomposing rooms.It argues further that the introduc-tion of "cold" typesetting may cause the reduction of"hot" typesetting operators which are scheduled to bephased out, and it is the Employer's practice in thecomposing room to draw on other employees thereinwhenever work in the "paste up" area gets heavy.Although it concedes that the actual hours of workinvolved, 10 hours per week, in the disputed work isrelatively low, the Photoengravers contends that thedifference in impact is that in the composing room itis 10 hours as related to a total of 8,000 work hoursa week,while in the photoengraving department it is10 hours related to a total of only 400 work hours perweek. The Photoengravers further concedes that inneither department is the volume of masking worksuch as to threaten any discernible effect on employ-ment opportunity by the enlargement or reduction ofthe volume of such work performed in the depart-ment.Itwould appear that the factors of efficiency oreconomy are only slightly affected by the perfor-mance of the disputed work by the composing roomor the photoengraving department.ConclusionsHaving considered all pertinent factors, we con-clude that the factors including collective-bargainingagreements,company practice,and relative skills fa-vor awarding the work to the employees representedby thePhotoengravers,and we shall determine thatthey are entitled to perform the work in dispute.Accordingly, on the basis of the entire record, weshall determine the existing jurisdictional controversy387by awarding to the employees represented by the Pho-toengravers, rather than to individuals represented bythe Typographers, the cutting of amberlith for thepurpose of making masks used for color separation,and other purposes,negativedrop-out work stripping,tint laying, except formaterialrequiring creative ef-fortorwork of a complicated nature, in theEmployer's plant at Dayton, Ohio. In making thisdetermination,we are assigningthe work to the em-ployees whoare representedby Dayton Local 275,Photoengravers, and not to that Unionor its mem-bers.Our present determination is limited to theparticular dispute which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board herebymakes the following Determination of Dispute:1.Employees of Dayton Newspapers, Inc., who arecurrently represented by Dayton Local 275, Lithogra-phersand Photoengravers InternationalUnion,AFL-CIO, are entitled to perform the work of thecutting of amberlith for the purpose of making masksused for color separation, and other purposes, nega-tive drop-out work stripping, tint laying, except formaterial requiring creative effort or work of a compli-cated nature, in the Employer's plant located in thecity of Dayton, Ohio.2.Dayton Typographical Union No. 57, Interna-tional Typographical Union, AFL-CIO,is not enti-tled, by means proscribed by Section 8(b)(4)(D) of theAct, to force or require Dayton Newspapers, Inc., toassign such disputed work to the composing roomemployees represented by that labor organization.3.Within 10 days from the date of this Decision andDetermination of Dispute, Dayton TypographicalUnion No. 57, International Typographical Union,AFL-CIO, shall notify the Regional Director for Re-gion 9, in writing, whether or not it will refrain fromforcing or requiring Dayton Newspapers, Inc., bymeans proscribed in Section 8(b)(4)(D), to assign thedisputed work to its members rather than to employ-ees represented by the Photoengravers.